                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

UNITED STATES OF AMERICA                          '
                                                  '
v.                                                '   CRIMINAL CASE NO. 1:17-CR-34
                                                  '
MARTIN GUTIERREZ                                  '

               ORDER ADOPTING REPORT AND RECOMMENDATION
                ON DEFENDANT=S COMPETENCY TO STAND TRIAL

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration. Judge Giblin conducted a hearing to determine defendant=s competency.

After considering the psychological examiner’s findings, Judge Giblin filed his report and

recommendation on defendant’s competency to proceed.       Judge Giblin concluded that the defendant

is competent pursuant to 18 U.S.C. § 4241.

       The parties did not object to the magistrate judge’s findings and recommendation.         The

Court ORDERS that the report and recommendation on the defendant’s competency to stand trial

[Clerk’s Doc. No. 34] is ADOPTED. The Court further ORDERS and FINDS that, in accordance

with the magistrate judge’s recommendation and the examiner’s report, defendant, Martin Gutierrez,

is competent to proceed pursuant to Title 18, United States Code, Section 4241.     The Court finally

ORDERS that Speedy Trial time is EXCLUDED from May 2, 2017, the date of Judge Giblin’s initial

order directing a mental examination [Clerk’s Doc. No. 12], through the date of this order.

       SIGNED this the 15 day of May, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
